     Case 5:17-cr-00212 Document 75 Filed 07/26/21 Page 1 of 5 PageID #: 493




                            UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT BECKLEY


UNITED STATES OF AMERICA,

               PLAINTIFF,

v.                                                   CRIMINAL ACTION NO. 5:17-cr-212


WILLIAM JAMES SPRINGER,

               DEFENDANT.



                          MEMORANDUM OPINION AND ORDER

               Pending is Defendant William James Springer’s pro se Motion for Modification or

Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), filed June 14, 2021. [Doc. 74].


                                                I.


               On July 18, 2018, following his guilty plea to a single count of distribution of

oxymorphone, Mr. Springer was sentenced to ninety-six months imprisonment, followed by a five-

year term of supervised release. [Doc. 45]. At Mr. Springer’s sentencing, the Court applied a two-

level sentencing enhancement for possession of a firearm and a two-level enhancement for his

leadership role in the criminal activity. Our Court of Appeals affirmed his conviction on October

15, 2019. 1 [Doc. 57].




       1
        The Court notes that Mr. Springer’s appeal was based on his assertion that the two-level
enhancement for possession of a firearm was improperly applied at his sentencing, – one of the
same contentions he asserts herein – which was rejected by our Court of Appeals. See [Doc. 57].
      Case 5:17-cr-00212 Document 75 Filed 07/26/21 Page 2 of 5 PageID #: 494




               Following the denial of his first Motion for Compassionate Release for failure to

exhaust, Mr. Springer filed a second Motion for Sentence Reduction under 18 U.S.C. §

3582(c)(1)(A)(i) on August 31, 2020. [Doc. 66]. In support, Mr. Springer relied on his “preexisting

conditions of hyperextension [sic], chemistry problem (kidney creatinine is high), and hematology

that increase[s] [his] susceptibility of contracting the virus and the mortality rate associated with

the virus.” [Id. at 5]. Mr. Springer provided documentation of exhaustion of his administrative

remedies and his applicable medical records. [Doc. 66, 66-1].

               On September 8, 2021, the Court denied Mr. Springer’s Motion after careful

consideration of 18 U.S.C. § 3582 and the factors set forth in 18 U.S.C. § 3553(a). [Doc. 67]. The

Court concluded Mr. Springer’s medical records evidenced he was receiving the necessary medical

treatment for his conditions without issue; thus, his asserted conditions were not sufficiently

serious to warrant release. [Id.]. The Court further concluded that none of the applicable § 3553(a)

factors weighed in favor of Mr. Springer’s release. [Id].

               On June 14, 2021, Mr. Springer filed the instant Motion pursuant to 18 U.S.C. §

3582 (c)(1)(A)(i). [Doc 74]. Mr. Springer requests a modification of his sentence based

on the inapplicable sentencing enhancements applied at his sentencing. [Id]. Specifically, he

contends a “miscarriage of justice” occurred when the Court enhanced his sentence by a total of

four points for possession of a firearm and his leadership role in the criminal activity. [Id. at 5].

Mr. Springer asserts both enhancements are unlawful inasmuch as the firearm was

possessed by another defendant in a separate offense, and his alleged leadership role was

inapplicable to his offense of conviction. [Id. at 3-4]. Additionally, Mr. Springer requests that

the Court reconsider its ruling on his August 31, 2021, Motion for Compassionate Release. [Id. at

6].


                                                 2
    Case 5:17-cr-00212 Document 75 Filed 07/26/21 Page 3 of 5 PageID #: 495




                                                II.


               The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) and now allows an

incarcerated person to move the court for compassionate release. Specifically, “[t]he First Step Act

removed the BOP from that gatekeeping role, authorizing defendants themselves to file motions

for sentence reductions.” United States v. McCoy, 981 F.3d 271, 271 (4th Cir. 2020). The

defendant must first exhaust the administrative process established by the Bureau of Prisons or

allow “the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

               To grant an inmate’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), the court must: (1) find that extraordinary and compelling reasons warrant a

sentence reduction, and (2) consider the relevant 18 U.S.C. § 3553(a) sentencing factors. 18 U.S.C.

§ 3582(c)(1)(A). When analyzing “extraordinary and compelling” reasons, “[t]he district court

enjoy[s] broad discretion in conducting this analysis.” United States v. Kibble, 992 F.3d 326, 330

(4th Cir. 2021). Our Court of Appeals determined that district courts may take a more

individualized approach regarding whether “extraordinary and compelling” reasons are

established. McCoy, 981 F.3d at 286. As of the date of this writing, the United States Sentencing

Commission has not yet amended U.S.S.G. § 1B1.13 to address motions filed by

defendants. See United States v. Vaughn, Criminal Action No. 5:08-00266, 2021 WL 136172, at

*2 (S.D. W. Va. Jan. 13, 2021) (quoting McCoy, 981 F.3d at 282–83).

               While a motion made pursuant to 18 U.S.C. § 3582(c)(1)(A) permits a court to

review a case for “extraordinary and compelling reasons warranting compassionate release, it does

not replace the established mechanism for challenging the validity of a sentence. Nor does it allow

the defendant to make arguments that were, or could have been, raised in direct appeal or collateral

                                                 3
    Case 5:17-cr-00212 Document 75 Filed 07/26/21 Page 4 of 5 PageID #: 496




review.” United States v. Ferguson, No. 3:04CR13-01, 2021 WL 1701918, at *4 (E.D. Va. Apr.

29, 2021) (referencing United States v. Mattice, No. 20-3668, 2020 WL 7587155, at *2 (6th Cir.

Oct. 7, 2020); United States v. Sargent, No. 20-5508, 2020 WL 6589004, at *2 (6th Cir. Sept. 30,

2020)).

                                                III.

               At the outset, the Court concludes that Mr. Springer seeks a modification of his

sentence based on contentions that attack the validity of the same. Mr. Springer avers errors were

made at his sentencing regarding the two-level enhancements he received for possessing a firearm

and his leadership role in the criminal activity. Even though 18 U.S.C. § 3582(c)(1)(A) provides

courts a wide latitude in determining whether extraordinary and compelling reasons exist, the

statute “does not authorize relief for alleged errors at . . . sentencing” in the manner Mr. Springer

asserts them here. Ferguson, No. 3:04CR13-01, 2021 WL 1701918, at *4.

               Instead, Mr. Springer is essentially filing a second 28 U.S.C. § 2255 motion, despite

having an identical § 2255 motion based on the same grounds presently pending before the

Honorable Dwayne L. Tinsley, United States Magistrate Judge. See [Doc. 70]. It is well-

established that “[a]ny challenges to a criminal judgment after the appellate process is complete .

. . may generally be brought only pursuant to a specific authorization for collateral review, such as

28 U.S.C. § 2255.” United States v. Hartwell, 448 F.3d 707, 714-15 (4th Cir. 2006); see also Rice

v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010). Such a “principle is not altered merely because a

defendant has put all of those challenges in a pleading labeled as one for compassionate release

for the label does not control.” Ferguson, No. 3:04CR13-01, 2021 WL 1701918, at *4 (citing

United States v. Fine, 982 F.3d 1117, 1119 (8th Cir. 2020); Melton v. United States, 359 F.3d 855,

857 (7th Cir. 2004)). Mr. Springer’s pending § 2255 Motion thus lends itself to be the proper



                                                 4
    Case 5:17-cr-00212 Document 75 Filed 07/26/21 Page 5 of 5 PageID #: 497




mechanism in which to have his contentions addressed. Accordingly, the Court concludes Mr.

Springer’s assertions are insufficient to establish extraordinary and compelling reasons warranting

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), and the applicable § 3553(a) factors support his

continued incarceration.

               Insofar as Mr. Springer requests reconsideration of the denial of his previous

Compassionate Release Motion based on his medical conditions and the COVID-19 pandemic

[Doc. 66], the Court declines to revisit its previous ruling. Mr. Springer has failed to direct the

Court to any change in circumstance that would warrant such a reconsideration.


                                                IV.


               Based on the foregoing, the Court DENIES Mr. Springer’s Motion for

Modification or Reduction in Sentence Pursuant to Title 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. 74].

               The Clerk is directed to send a copy of this written opinion and order to the

Defendant and counsel, to the United States Attorney, to the United States Probation Office, and

to the Office of the United States Marshal.



                                                      ENTERED: July 26, 2021




                                                5
